September 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          ABDUL ZAVERI, Appellant

NO. 14-15-00549-CV                          V.

     FONDREN SOUTHWEST TEMPOS ASSOCIATION, INC., Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 1, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Abdul Zaveri.


      We further order this decision certified below for observance.